Citation Nr: 0918365	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder as due 
to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from November 1969 to 
September 1971, including service in the Republic of Vietnam 
from April 1970 to April 1971.  He had subsequent service in 
the Army Reserve through March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision in which 
the RO, inter alia, denied service connection for porphyria 
cutanea tarda.  Given the medical evidence of record, which 
shows a diagnosis of acne conglobata instead of porphyria 
cutanea tarda, and the favorable decision with respect to 
this disability, the Board has characterized the claim as one 
for a skin disorder as due to herbicide exposure.  The Board 
notes that service connection for acne vulgaris has been 
previously denied; however, given the different diagnosis, 
the issue remains one of service connection rather than of 
new and material evidence.  See Boggs v. Peake, 520 F.3d 
1330, 1334-35 (Fed. Cir. 2008).

In February 2009, the Veteran testified during a Board 
personal hearing before the undersigned Acting Veterans Law 
Judge in Roanoke, Virginia.  A transcript of that hearing is 
of record.  During the hearing, the undersigned agreed to 
hold the record open for 60 days so that the Veteran could 
submit additional evidence in support of his claim.  
Thereafter, the Veteran submitted additional evidence to the 
Board, along with a waiver of RO jurisdiction.  The Board 
accepts this additional evidence for inclusion in the record 
on appeal.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, where he was exposed to herbicides.

2.  The Veteran has had continuous symptoms of a skin 
disorder since discharge from service.

3.  The evidence for and against the claim is in relative 
equipoise on the question of whether the Veteran's currently 
diagnosed acne conglobata is related to in-service herbicide 
exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for acne conglobata as due to 
herbicide exposure are met.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the 
favorable disposition of the claim on appeal, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

II.  Service Connection for a Skin Disorder

The Veteran contends that he has a skin disorder due to 
herbicide exposure during active duty service in the Republic 
of Vietnam.  During the February 2009 Board hearing, the 
Veteran testified that, although he suffered from a skin 
disorder in service, he did not seek treatment because he 
thought that it was due to mosquito bites and would go away.  
He also testified that he has bumps on his upper body, groin 
area, and face that pus up and burst when scratched; that he 
has had them continuously since service; and that they are 
the same type of bumps he had in service.  In this regard, 
the Board finds the Veteran's testimony to be credible 
regarding reports of chronic skin disorder symptoms in 
service and continuous symptoms of skin disorder since 
service separation.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-
57,589 (1996).

After a review of the evidence, the Board finds that the 
Veteran served in the Republic of Vietnam during the Vietnam 
era, where he was exposed to herbicides.  Because the Veteran 
served in the Republic of Vietnam, he is presumed to have 
been exposed to herbicides.  However, the currently diagnosed 
disability in this case-acne conglobata-is not listed in 38 
C.F.R. § 3.309(e) as among the diseases presumed to be 
associated with herbicide exposure.  As such, there is no 
basis for a presumption of service connection based on such 
herbicide exposure.

Notwithstanding the presumptive provisions, service 
connection may be established by showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

After reviewing the evidence, the Board finds that the 
Veteran has had continuous symptoms of skin disorder since 
discharge from service.  The Veteran and his sisters assert 
that he did not have a skin condition prior to entering 
service.  In February and March 2009 letters, the Veteran's 
sisters wrote that he did not have a skin condition prior to 
entering service.  

Although the Veteran's service treatment records from active 
service do not reflect any skin disorder, his service 
treatment records from Reserve service reflect reports of 
skin disease and diagnoses of dermatitis and jock itch.  
Service treatment records from active service from November 
1969 to September 1971 are negative for any complaint, 
finding, or diagnosis of a skin disorder.  An August 1971 
separation examination report reflects a normal evaluation of 
the skin, and the Veteran did not indicate any skin diseases 
on the medical history report.  Service treatment records 
from Reserve service through June 1991 reflect a skin 
disorder.  A January 1975 examination report reflects a 
normal evaluation of the skin; however, the medical history 
report reflects a history of skin diseases, and the examiner 
noted status post dermatitis.  January 1980, March 1984, and 
February 1987 reports of medical history and examination are 
negative for any skin diseases.  A June 1991 examination 
report reflects a fungal rash in the left inguinal area and a 
notation of jock itch.  The medical history report reflects a 
history of skin diseases, and the examiner noted a yearly 
skin rash during hot seasons.  

A November 1981 VA medical certificate reflects a history of 
breaking out in hives for the past year that has no relation 
to food and complaints of a rash between the legs and between 
the toes since Vietnam that is more severe in summer and 
itchy.  Examination revealed dermatitis between the toes and 
on both thighs.  The examiner provided a diagnosis of 
possible Agent Orange exposure.

A May 1982 VA examination report reflects a history of 
intermittent hives for the past five or so years with the 
first attack in 1975.  Examination was negative for 
dermatographism.  The examiner diagnosed the Veteran with 
urticaria by history with no lesions present today and acne 
vulgaris.

In February 1997, the Veteran submitted a note from a doctor 
of osteopathy stating that he has severe acne and was being 
treated with Accutane.  In an accompanying letter, the 
Veteran stated that he has been treated for a skin disorder 
before this year but indicated that the records were 
unavailable.  He added that he has been using over-the-
counter creams and drugs for the past five or six years.

VA treatment notes from March 2007 to December 2007 reflect 
treatment for acne conglobata.  Examinations revealed papules 
and pustules diffusely distributed over the trunk and upper 
chest.  The Veteran stated that the lesions bleed when he 
scratches them.  He denied any lesions on the neck, scalp, 
and groin.

The Board further finds that the evidence for and against the 
claim is in relative equipoise on the question of whether the 
Veteran's currently diagnosed acne conglobata is related to 
in-service herbicide exposure.  A November 1981 VA medical 
certificate reflects a diagnosis of dermatitis, and the 
examiner's indication of possible Agent Orange exposure.  
This diagnosis appears to attribute the Veteran's dermatitis 
to herbicide exposure.  A March 2009 statement from Dr. Y. 
notes that it is possible that the Veteran's acne conglobata 
is connected to service.  Dr. Y. wrote that he had examined 
the Veteran and that acne conglobata is a chronic condition 
that requires chronic treatment.  

Although not unequivocal, the Board finds these opinions 
probative of the medical nexus question, based as they were 
on both examination of the Veteran and consideration of his 
medical history of herbicide exposure, which, as indicated 
above, is presumed in this case.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  For these reasons, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
acne conglobata is due to in-service herbicide exposure.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for acne conglobata is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


